--------------------------------------------------------------------------------

Exhibit 10.8
 
[image00007.jpg]




ANNUAL INCENTIVE COMPENSATION PLAN


2014 PLAN YEAR


STRICTLY CONFIDENTIAL
 

--------------------------------------------------------------------------------

ANNUAL INCENTIVE COMPENSATION PLAN




INTRODUCTION


MidSouth Bancorp, Inc. (the “Company”) is a financial holding company founded in
1985 and headquartered in Lafayette, LA.  The Company is willing to provide
annual incentive award opportunities for employees eligible to participate in
the 2014 Annual Incentive Compensation Plan (the “Plan”), to encourage employees
to achieve targeted business objectives of the Company.  These annual incentive
awards will provide a payment based upon attainment of these specified goals and
objectives.  The objective is aligning the interests of the Company’s employees
with the interests of the Company and its shareholders in obtaining targeted
financial results.


DEFINITIONS


As referenced within this Plan, the following words and phrases shall have the
following meanings:
 

1. “Actual Base Salary” means the total base salary paid to the Plan Participant
during the Plan Year.




2. “Board” means the Board of Directors of the Company as constituted from time
to time.




3. “Code” means the Internal Revenue Code of 1986, as amended.




4. “Disability” means (a) the employee suffering a sickness, accident, or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the employee or if no such policy exists then by the
Social Security Administration, to be a disability rendering the employee
totally and permanently disabled. The employee must submit proof to the Plan  
Administrator of the carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator; or (b)   such definition of
Disability as defined by the Secretary of the Treasury, in which case such
definition shall supersede any other   definition of Disability in this Plan and
shall control the terms of this Plan.



2

--------------------------------------------------------------------------------

5. “Effective Date” means January 1, 2014.




6. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.




7. “Plan Administrator” means the plan administrator described in Article VII.




8. “Plan Participant” means any current employee of the Company that is
designated by the Chief Executive Officer (“CEO”), and approved by the
Compensation Committee of the Board as eligible to participate in this Plan. 
Newly hired or newly promoted employees must be approved by the CEO to
participate in the Plan.  The CEO or Board will determine the level of
participation eligible to the new employee.




9. “Plan Year” means a twelve month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date.




  10. “Termination of Employment” means the Plan Participant ceases to be
employed by the Company for any reason whatsoever; voluntary or involuntary,
other than by reason of an approved leave of absence.




I. PLAN PURPOSE



The Plan is prospective in design with the utilization of a defined payout
formula that is based upon the achievement of a combination of predetermined
overall Company and other Plan Participant criteria. This Plan is designed to
reward Plan Participants based on the achievement of financial and strategic
goals as set forth annually by the Company. The Plan is further intended to
reward Plan Participants for their performance while prudently managing risks
associated with any activity associated with achievement of specific goals and
objectives. Annual performance is important, but must be combined with long-term
performance standards to ensure necessary safety and soundness for the Company
and its shareholders.
 
3

--------------------------------------------------------------------------------

II. PARTICIPATION



Eligibility for participation in the Plan shall be limited to employees whose
responsibilities, in the judgment of the CEO and Board, have a significant
bearing on the success and performance of the Company.


The CEO shall submit to the Board a list of employees eligible for participation
in the Plan for the upcoming Plan Year, the annual incentive award factors and
their weighting, and the incentive ranges and award payouts allocated to each
Plan Participant. The Plan will commence on the Effective Date. Each Plan
Participant shall be notified of eligibility for participation in the Plan. Plan
Participants may be added prior to October 1st of the Plan Year at the
discretion of the CEO with Board approval. If a Plan Participant is added, the
annual incentive award will be prorated based on the number of months of
participation in the Plan, except that new Plan Participants may not be added in
the last three (3) months of any Plan Year. Future eligibility will be
determined annually by the Board and CEO.



III. PLAN YEAR



The period over which performance is measured shall be the Plan Year.



IV. GENERAL PLAN DESIGN



The Company recognizes the need to implement a performance-based incentive
program for executives, key officers, and other employees as designated by the
CEO. In order to align the Plan with safety and soundness principles, the Plan
design incorporates a tiered approach with annual incentive awards linked to the
achievement of pre-defined goals. The payout awards utilized in the Plan are
designed to provide market competitive payout percentages for the achievement of
performance-based goals. Award levels are pre-established for each Plan
Participant and are designated as a percentage of Actual Base Salary. Levels of
achievement are generally classified as “Threshold” (performance measure below
Target level, but still eligible for incentive award once Threshold is
exceeded), “Target” (performance goal standard, also referred to as “forecast”),
and “Maximum” (performance level above Target whereby award payout may be either
formulaic or discretionary).



V. EARNINGS OF ANNUAL INCENTIVE AWARDS



Annual awards are based on performance criteria that have been pre-established
and communicated to Plan Participants. As the Plan develops and priorities
change, performance measures, award payout levels and Company goals may change
annually.
 
4

--------------------------------------------------------------------------------

The annual incentive award is to be in the form of supplemental cash
compensation paid on an annual basis. Annual cash awards will be paid using the
following schedule. Dependent upon the Company meeting its net target income
goal, Plan Participants who have exceeded their predetermined goals at
threshold, met their target, or maximum levels will be paid up to one hundred
percent (100%) of Annual Incentive Compensation Plan award levels within two and
one-half months following the end of the preceding Plan Year. Subsequent payment
within this time period is necessary to avoid classifying payments as deferred
compensation under IRC Section §409A. In addition to performance achievement,
each Plan Participant must have also satisfied qualifying criteria as designated
within their Plan Participant worksheet in order to be eligible to receive award
payouts.



A. ANNUAL INCENTIVE AWARD LEVELS



Threshold, target, and maximum award levels, expressed as a percent of Actual
Base Salary, have been set for each eligible position at competitive levels.


Percentage payouts will be calculated using either a ratable or fixed percentage
approach whereby award payouts are calculated as a proportion of threshold,
target, and maximum criteria levels.



B. PERFORMANCE STANDARDS



1. The Plan will provide annual incentive awards to Plan Participants based on
overall Company and Plan Participant performance as follows:



a. Company Performance – The overall award for Company performance will be based
on the Company’s overall success as measured by criteria determined by the Board
and CEO. Percentage payouts for overall Company performance will be allocated
based on the achievement of this goal, as located in the Appendix of this Plan,
for each Plan Participant in the Plan.



5

--------------------------------------------------------------------------------

b. Plan Participant Performance – For all Plan Participants, pre-determined
Departmental and/or Individual Participant performance criteria will also be
used to determine the Plan Participant’s award payout. A percentage of the
annual incentive award will be based on achievement of Plan Participant
criteria, as indicated in the Plan worksheets. The specific Plan Participant
performance objectives will be established at the beginning of the Plan Year.



2.    For each performance factor (overall Company and Plan Participant), an
appropriate standard of performance must be established with three essential
performance points:



a. Threshold Performance: exceeding threshold by at least one is the minimum
level of performance needed to receive an award.




b. Targeted Performance: The forecasted, or expected, level of performance based
upon both historical data and management’s best judgment of expected performance
during the coming performance period.




c. Maximum Performance: The level of performance which based upon historical
performance and management’s judgment would be exceptional or significantly
beyond Target Performance levels.



Performance standards are determined by using the Company’s performance history,
safety and soundness principles, peer data and management’s judgment of what
reasonable levels can be achieved without taking imprudent and unnecessary risk
based on current market conditions. Once the targeted performance is
established, the Threshold and Maximum payout levels are calculated. Maximum
levels may be subject to discretionary payouts at the preference of the CEO and
Board.


As qualifiers to receive awards under this Plan, the  Company must meet its
target net income goal and each Plan Participant must achieve not only
satisfactory performance, but also individual qualitative factors as designated
within their Plan Participant worksheet. The performance rating will be derived
from the current performance management system utilized by the Company.
Weighting for each performance criteria (overall Company or Plan Participant) is
allocated based on the Plan Participant’s level of responsibilities and overall
ability to impact results.
 
6

--------------------------------------------------------------------------------

VI. PAYMENT OF AWARDS




A. The procedure for calculating the Plan Participant annual incentive award
entails the following steps:




1. A Plan participant must be an active employee at the time of the award payout
in order to be eligible to receive the award  payout.




2. Performance level awards are determined relative to specific achievement per
Plan Participant. Each individual award payout is calculated using a percent of
total Actual Base Salary for the current Plan Year.




3. For each Plan participant, the incentive award for each factor is multiplied
by the assigned factor weighting.




4. The incentive award, expressed in dollars, is then computed for each Plan
Participant by calculating the award payout proportion as compared to designated
levels and then adding each factor’s award result.




5. Incentive awards are paid out to each eligible Plan Participant according to
the schedule outlined in the Appendix of this Plan Document.




 
6.
Awards will be paid on an annual basis.




VII. PROGRAM ADMINISTRATOR



Administration of the Plan is the joint responsibility of the Board, the CEO,
and Human Resources (or others as designated) within the Company.


A. RESPONSIBILITIES OF THE BOARD OF DIRECTORS
 
The Board has the responsibility to approve, amend, or terminate the Plan as
necessary per its risk management review process. The actions of the Board shall
be final and binding on all parties.


The Board has the responsibility to administer and interpret the Plan. Prior to
the beginning of each Plan Year, the Board shall review and revise, if deemed
advisable, the operating rules of this Plan for the Plan Year to follow. The
operating rules shall include the following:
 
7

--------------------------------------------------------------------------------




 
1.
Deciding if an extraordinary occurrence totally outside of management’s
influence, be it a windfall or a shortfall, has occurred during the current Plan
Year, and whether the figures should be adjusted to neutralize the effects of
such events.




 
2.
Deciding if an unacceptable performance event has occurred between the end of
the Plan year and award payout, such as a major management default of primary
responsibilities, or a discovery of fraud, which would be the basis for
potentially restructuring or elimination any award payout.

 
After approval by the Board, management shall, as soon as practical, inform each
of the Plan Participants under the Plan of their potential award under the
operating rules adopted for the Plan Year to follow.
 
B. RESPONSIBILITIES OF THE CEO


The CEO of the Company administers the program directly and provides liaison to
the Board, including the following specific responsibilities:


1. Recommend Plan Participant Changes Each Plan Year.



 
a.
This involves determining if additional employees will  participate in the Plan
and if any employees are to be removed from participating in the Plan.



2. Recommendations for Annual Incentive Awards.



 
a.
The CEO will review the objectives and evaluations, adjust guideline awards for
performance, and recommend final awards to the Board.

 

 
b.
Make appropriate adjustments on a discretionary basis for any  payout
inequities.



3. Present All Other Appropriate Recommendations to the Board.



 
a.
Such recommendations may include changes in the Plan provisions which occur
during the life of the Plan.

 
8

--------------------------------------------------------------------------------

C. RESPONSIBILITIES OF HUMAN RESOURCES (or Designee)
 
Human resources, or designated other, of the Company will act as The Plan
Administrator with regard to responsibilities for reporting  the performance
during the course of the Plan Year, however additional responsibilities may be
assigned to the Plan Administrator by the Board or CEO. This performance data is
to be made available    to the Plan Participants within 60 days from data being
available and to the extent possible on a quarterly basis. All necessary   
reporting to outside auditors for inclusion in annual reporting will be carried
out by the CEO or its designee.



VIII. TERMINATION OF EMPLOYMENT:



Death of Plan Participant: In the event of death of a Plan Participant during
the Plan Year, the incentive award attributable to that individual would be paid
to their designated beneficiary(s) in an amount equal to what the Plan
Participant would have received at the Target performance level.


Plan Participant Disability: If the Plan Participant becomes disabled during the
Plan Year, the accrued amount of incentive award at such time would be payable
to Plan Participant.


Termination for Cause or for Good Reason: If any Plan Participant is either
terminated for cause or terminates for good reason during the Plan Year, that
individual would forfeit any unvested, unpaid or accrued incentive award,
whether or not it was earned by such Participant.


Change in Control: If within six months prior to, or within a year after a
Change-in-Control, as defined by U. S. Treasury guidelines, the executive is
involuntarily terminated or if he terminates employment for good reason, any
outstanding awards would vest immediately at the target performance level on a
prorated basis.



IX. AMENDMENTS AND TERMINATION OF PLAN



The Company may amend or terminate this Plan at any time.
 
9

--------------------------------------------------------------------------------

X. CLAIMS AND REVIEW PROCEDURES

 

A. Claims Procedure. A Plan Participant or beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be made shall
make a claim for such benefits as follows:




1. Initiation – Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for benefits.




2. Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.




3. Notice of Decision. If the Plan Administrator denies part or the entire
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:




a. The specific reasons for the denial;

 
b.
A reference to the specific provisions of the Plan on which the denial is based;

 
c.
A description of any additional information or material    necessary for the
claimant to perfect the claim and an   explanation of why it is needed;

 
d.
An explanation of the Plan’s review procedures and the time limits applicable to
such procedures;

 
e.
A statement of the claimant’s right to bring a civil action under ERISA Section
02(a) following an adverse benefit determination on review.




B. Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follow:




1. Initiation – Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.

 


10

--------------------------------------------------------------------------------

2. Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records, and other
information relating to the claim. The Plan administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.




3. Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.




4. Timing of Plan Administrator Response. The Plan    Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.




5. Notice of Decision. The Plan Administrator shall notify the     claimant in
writing of its decision on review. The Plan     Administrator shall write the
notification in a manner     calculated to be understood by the claimant. The
notification     shall be set forth:




a. The specific reasons for the denial;

b. A reference to the specific provisions of the Plan on which the denial is
based;

c. A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant claim for benefits; and

d. A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).



11

--------------------------------------------------------------------------------

XI. COMMUNICATION OF PLAN TO PLAN PARTICIPANTS



In order for an incentive to produce increases in productivity and results, it
is essential that Plan participants receive vital input  required to make daily
management decisions that should positively affect the Company’s growth and
profitability. Thus, it is most useful for senior management to make use of
periodic reviews of the  targets set to measure Plan performance. In other
words, the performance targets should become the primary method by which senior
management directs the day-to-day operating activities of the management team.


Key communication events include:



i. An initial communication to all Plan Participants of the Plan details,
including the performance targets set for the initial Plan Year. It is
recommended that the Company communicate Plan objectives at least 30 days prior
to the beginning of the Plan Year.

  ii. Communication of new performance targets, Plan procedure changes, etc., at
the beginning of each Plan Year.

iii. Periodic (quarterly) reviews throughout the Plan Year as part of general
senior management staff meetings. These reviews should include a review of
performance plan year-to-date and any changes that assure attainment of the Plan
objectives.

iv. A Plan year-end review of probable Plan results, including an estimate of
the Company’s performance on each       measure/weighted factor.

v. A discussion of Plan Participant contribution to the overall team results, as
part of the presentation of the annual incentive award.



Finally, it is vital that each Plan Participant be provided sufficient data
throughout the Plan Year, so that each Plan Participant can project probable
earnings from the Plan. It must be re-emphasized to senior management that
specific goals and objectives and the means to accomplishment, as well as the
rewards for successful attainment, be communicated in detail to each Plan
Participant.
 
12

--------------------------------------------------------------------------------

XII.
MISCELLANEOUS




 
A.
No Guarantee of Employment. This Plan is not an employment policy or contract.
It does not give the Plan Participant the right to   remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the Plan
Participant. It also does not require the Plan Participant to remain an employee
nor interfere with the Plan Participant’s right to terminate employment at any
time.




 
B.
Non Transferability. Benefits under this Plan cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.




 
C.
Reorganization. If the Company shall merge into or consolidate with another
company, or organize, or sell substantially all of its assets to another
company, firm, or person such succeeding or   continuing company, firm or person
shall succeed to, assume and discharge the obligations of the Company under this
Plan.




 
D.
Tax Withholding. The Company shall withhold any taxes that are required to be
withheld from the benefits provided under this Plan.




 
E.
Applicable Law. The Plan and all rights hereunder shall be governed by the laws
of the State of Louisiana, except to the extent preempted by the laws of the
United States of America.




 
F.
Entire Plan. This Plan constitutes the entire Plan between the Company and the
Plan Participant as to the subject matter hereof. No rights are granted to the
Plan Participant by virtue of this Plan other than those specifically set forth
herein.




 
G.
Designated Fiduciary. The Company shall be the named fiduciary and Plan
Administrator under the Plan. The named fiduciary may delegate to others certain
aspects of the management and operation responsibilities of the Plan including
the employment of advisors and the delegation of ministerial duties to qualified
individuals.

 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The Company has signed this Plan document as of January 30,
2014.
 

 
Company:
 
MIDSOUTH BANCORP, INC.

 
 
By:
 

 
 
Title:
 

 
14

--------------------------------------------------------------------------------

APPENDIX A


PLAN PARTICIPANT GUIDELINES


MIDSOUTH BANCORP, INC.
2014 ANNUAL INCENTIVE COMPENSATION PLAN


Tier
Incentive Ranges
Award Objectives
Threshold
Target
Maximum
Bank
Regional / Dept.
Individual
I
5.0%
10%
Discretionary
100%
0%
0%
II-A
5.0%
10%
Discretionary
50%
50%
0%
II-B
5.0%
10%
Discretionary
75%
25%
0%
III-A
5.0%
10%
Discretionary
25%
75%
0%
III-B
5.0%
10%
Discretionary
25%
75%
0%
III-C
5.0%
10%
Discretionary
50%
50%
0%
IV
5.0%
10%
Discretionary
10%
40%
50%
V
5.0%
10%
Discretionary
25%
75%
0%
VI-A
5.0%
10%
Discretionary
10%
40%
50%
VI-B
5.0%
10%
Discretionary
25%
75%
0%
VI-C
5.0%
10%
Discretionary
10%
40%
50%
 
Percent of Salary
Weighting of Award



15

--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION
MIDSOUTH BANCORP, INC.
2014 ANNUAL INCENTIVE COMPENSATION PLAN


I, _______________________________, designate the following as beneficiary of
benefits under the plan payable following my death:
 
Primary:
 
 
 
 
%
 
  
 
%
 
Contingent:
 
 
 
 
 
%
 
  
 
%



Notes:
 

· Please PRINT CLEARLY or TYPE the names of the beneficiaries.

· To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

· To name your estate as beneficiary, please write “Estate of [your name]”.

· Be aware that none of the contingent beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
beneficiaries predeceases me of I have named my spouse as beneficiary and our
marriage is subsequently dissolved.
 
Name: 
 
 

 
Signature:
 
Date:
 

--------------------------------------------------------------------------------

SPOUSAL CONSENT (Required if Spouse not named beneficiary):
 
I consent to the beneficiary designation above and acknowledge that if I am
named beneficiary and our marriage is subsequently dissolved the designation
will be automatically revoked.
 
Spouse Name:
 
Signature:
 
Date:
 

--------------------------------------------------------------------------------

Received by the Plan Administrator this ____day of ___________________, 20___.


By:
   
 

 
Title:
 
 

 
 

--------------------------------------------------------------------------------